Citation Nr: 1017186	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD), prior to May 2, 2006.

2. Entitlement to an earlier effective date prior to May 22, 
2006, and specifically to June 25, 2004, for the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to October 1971.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
PTSD, rated 30 percent, effective June 25, 2004, and from a 
December 2006 rating decision that, in pertinent part, 
granted entitlement to TDIU, effective from May 22, 2006.  

March 2006, December 2006, and March 2007 rating decisions, 
in pertinent part, granted increased ratings for the 
Veteran's PTSD, all effective from June 25, 2004.  His PTSD 
is now rated 70 percent disabling prior to May 2, 2006, and 
100 percent disabling from that date.  As the Veteran has 
expressed dissatisfaction with the 70 percent rating assigned 
prior to May 2, 2006, that matter remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

In May 2008, the Veteran submitted additional evidence for 
which his representative waived RO initial consideration in 
March 2009.  In March 2010, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  






FINDINGS OF FACT

1. Prior to May 2, 2006, the Veteran's PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment was not 
shown.

2. The Veteran's service-connected disabilities are shown to 
be of such nature and severity as to preclude him from 
maintaining substantially gainful employment from June 25, 
2004.


CONCLUSION OF LAW

1. A rating in excess of 70 percent for PTSD prior to May 2, 
2006 is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.400(o), 4.130, 
Diagnostic Code (Code) 9411 (2009).

2. An earlier effective date of June 25, 2004 is warranted 
for the Veteran's award of TDIU.  38 U.S.C.A. §§ 1155, 5101, 
5110 (West 2002 & 2009); 38 C.F.R. §§  3.151, 3.155, 3.157, 
3.340, 3.341, 3.400, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

As the rating decisions on appeal granted service connection 
and TDIU, assigned a disability rating and effective date for 
the awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2008 
statement of the case (SOC) provided notice on the 
"downstream" issues of entitlement to an increased 
rating/earlier effective date and readjudicated the matter.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Notably, a March 2006 letter also provided 
him with general disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  Moreover, since the effective date issue for TDIU 
is granted in full, any error could be no more than harmless.   

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in 
September 2005 and in March 2006.  The Board notes that the 
VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative 
medical evidence adequate for rating purposes.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Accordingly, VA's duty to 
assist is met and the Board will address the merits of the 
claim.

B.	Factual Background

January 2004 to February 2007 VA outpatient treatment records 
are in the claims file and show that the Veteran first 
reported having nightmares and bothersome memories related to 
his service in April 2004.  He stated he was unable to sleep 
for more than 2-3 hours due to his dreams, and that he shut 
out the world because "it scared [him]," was startled by 
loud noises, and avoided war movies.  The Veteran was 
educated as to the signs and symptoms of PTSD, and given 
printed materials for further education.  

Subsequent VA treatment records show that the Veteran 
regularly sought treatment for his PTSD.  In January 2005, he 
complained of flashbacks from military experiences, leading 
him into tearful episodes with depressed mood, and of self-
isolation.  No suicidal or homicidal ideation was reported.  
In June 2005, he was noted to be depressed with trouble 
sleeping, low levels of energy, poor appetite, and difficulty 
concentrating on things, such as reading the newspaper or 
watching television.  In July 2005, he reported continued 
struggles with his past military experiences.  He endorsed 
symptoms of anger, mood disturbances, and sleep 
problems/flashbacks.  He also had a tearful mood.  Suicidal 
or homicidal ideations were not noted.  

On August 2005 outpatient psychiatric intake assessment, the 
Veteran reported that ever since his service, he had had 
problems with being startled by loud noises, sleeplessness, 
chronic depression, anxiety, and vivid flashbacks both in his 
dreams and occasionally during the day.  He reported having 
low levels of energy and motivation, but denied suicidal 
ideation.  He stated that he had never had intensive medical 
treatment for depression.  He also stated he was currently 
working at Menard's, but had been unable to hold onto other 
jobs because of his active PTSD symptoms.  A mental status 
examination revealed that the Veteran was alert and attentive 
with appropriate grooming, and cooperative and reasonable 
behavior.  His speech was normal in rate and rhythm, and his 
language was intact.  His mood and affect were depressed, but 
his perceptual disturbance, thought process/association, and 
thought content were all normal.  There was no suicidal or 
homicidal ideation; his insight and judgment were good; and 
his memory was intact.  The Veteran was not deemed to be a 
significant risk to himself or others because of his chronic 
depression and PTSD, and a Global Assessment of Functioning 
(GAF) score of 50-60 was assigned.

In October 2005, the Veteran reported continued frustrations 
over military stressors.  This caused him to have anger, a 
depressed mood, and difficulty sleeping.  It was noted he was 
not able to work on a regular basis because of these 
stressors; family issues and ways to reduce stress were 
discussed.  In March 2006, the Veteran's affect was noted to 
be blunted with an underlying sense of distress.  

On May 2, 2006, the Veteran met with his psychiatric social 
worker, J.W.W., to complain of frustrations related to his 
work environment.  It was noted that he showed signs of 
increased irritation, depressed mood, and social problems at 
work.  After reviewing this issue in detail, the Veteran 
indicated he was willing to terminate his employment as the 
"stress [was] not worth it."  In June 2006, he reported 
that he felt better after quitting his job at Menard's; he 
was less anxious and tense, and he had less mood swings.  In 
December 2006, he reported feeling frustrated due to 
difficulties with his depressed mood, flashbacks, and 
inability to work.  

In a May 2005 letter from J.W.W., he stated that it was his 
opinion that the Veteran suffered from PTSD, as he reported 
flashbacks, tearful episodes, and had a depressed mood among 
other complaints.  J.W.W. noted that while there were no 
imminent safety issues, external cues could lead to an 
increase in the Veteran's symptoms.  In a January 2006 
letter, he stated that he had noticed an "exacerbation of 
[the Veteran's PTSD]."  Specifically, the Veteran showed 
difficulty in completing tasks at home and at work, and his 
affect was more depressed than not.  In a May 2006 letter, 
J.W.W. stated that he and the Veteran had been discussing the 
Veteran's work environment, and they had agreed that "he 
[was] unable to function at work and should resign from his 
job - due to the impact of irritability, triggers, depressed 
mood, and intrusive thoughts."  In a May 2008 letter, J.W.W. 
stated that the Veteran was still being treated for PTSD, and 
that he was "seeing the same severity of symptoms, today, as 
[he] did when addressing his issues in late 2004."

On September 2005 VA examination, the Veteran reported that 
he slept only a few hours each night, had frequent intrusive 
thoughts about his military experiences, and tended to 
isolate himself in the garage.  It was noted that after the 
Veteran's separation from service, he had worked in various 
jobs but without any long periods of steady employment.  He 
currently worked 5-10 hours a week at Menard's in the 
electrical department, and reported that it was difficult for 
him to be around people, but worked in order to help support 
his family.  On mental status examination, the Veteran was 
neatly groomed and cooperative with the examination process 
even though it appeared difficult for him to provide detailed 
information.  There was no evidence of any kind of psychotic 
thought process or perceptual disturbance.  His speech was 
generally well-organized and goal-oriented.  He displayed a 
full range of affect, including anger and sadness, though his 
overall mood was depressed, and he was tearful and reticent 
when talking about his experiences in Vietnam and their 
current impact on his life.  He denied any history or current 
suicidal ideation, intention, or plan.  The examiner noted 
that the Veteran appeared to be in an increasing pattern of 
avoidance, as he spent most of his time in his garage alone 
and worked on a very limited basis, reporting that he had a 
difficult time dealing with customers as he had a low 
frustration tolerance.  It was also noted that although the 
Veteran had a good relationship with his family, he spent 
most of his time isolated from them.  He did not have any 
social contacts outside of his family.  The examiner assigned 
a GAF score of 53.

On March 2006 VA examination, it was noted that the Veteran's 
treatment records had indicated an exacerbation of PTSD 
symptoms in January 2006, and that he was having difficulties 
dealing with customers at his place of employment.  The 
Veteran's subjective complaints included atrocious nightmares 
and flashbacks.  He reported that even though he was working 
only one day a week at Menard's, over the past six months, he 
had missed a total of 5 or 6 days because of his mental 
health.  He described his job as "stressful" as he had to 
deal with the public and their "ignorance and rudeness."  
He also reported having a difficult time "dealing with 
foreigners."  He indicated he did not have any social 
relationships outside of his family and that he spent most of 
his leisure time by himself in his garage, working on 
woodwork.  He denied a history of violence, assaultiveness, 
or suicidal ideation.  On mental status examination, the 
Veteran's thought process and communications were normal; he 
did not have any hallucinations or delusions; and his eye 
contact/interactions and rate/flow of speech were also within 
normal limits.  He denied both suicidal and homicidal 
thoughts, and endorsed a good history of maintaining minimal 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place, and time, and other than 
some age-related decline in memory, he denied any significant 
memory loss or impairment.  He also denied 
obsessive/ritualistic behaviors, panic attacks, and impaired 
impulse control.  He did admit to having depression, 
situational anxiety, and sleeplessness resulting in low 
energy levels during the daytime.  Based on the foregoing, 
the examiner diagnosed chronic, moderate to severe PTSD and 
depressive disorder, not otherwise specified; he assigned a 
GAF score of 50.

In a June 2006 letter from Dr. D.W.K., the Veteran's 
psychiatrist at the VA, he stated that the Veteran continued 
to have "ongoing traumatic recall of his military experience 
on a regular basis," and that he "recently decided to quit 
his part-time job because it was exacerbating his mood 
lability [sic], and [reported] he [was] feeling better since 
leaving that position."  Dr. D.W.K. then stated, "This is 
consistent with his primary diagnosis, and reflects the 
difficulty he has tolerating stress, especially interpersonal 
stress."

In March 2007, the Veteran submitted his January 2004 to June 
2006 payroll history as provided by Menard's, Inc.  Such 
information showed that his total earnings for 2004 were 
$11,449.92, for 2005 were $10,173.88, and that his projected 
income for 2006 based on income earned through June 9, 2006 
(24 weeks) would have been $10,136.01.

At the March 2010 Travel Board hearing, the Veteran's 
representative argued that the nature of the Veteran's 
employment at Menard's from June 2004 to May 2006 was such 
that he worked in a protected environment.  Specifically, the 
Veteran testified that the store manager knew him very well 
and "took care of [him]" by accommodating his PTSD, never 
saying anything if he did something wrong, and giving him 
leeway when he needed leave.  

C.	Legal Criteria and Analysis

PTSD 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a  70 percent rating is 
warranted when the evidence shows occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed. 1994).  A score of 51 to 60 is appropriate where there 
are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A 70 percent schedular rating has been assigned for the 
appeal period prior to May 2, 2006.  VA treatment records 
from January 2004 to February 2007, the reports of the 
September 2005 and March 2006 VA examinations, and the 
letters of record from the Veteran's psychiatric social 
worker and psychiatrist show that during the appeal period, 
the Veteran's PTSD was characterized by depression, 
difficulty in adapting to stressful circumstances (including 
work), and an inability to establish and maintain effective 
relationships.  GAF scores assigned during the appeal period 
ranged from 50 to 60, also signifying serious symptoms or a 
serious impairment in social and occupational functioning.  
Such findings establish that occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood was manifested 
throughout the entire appeal period; total occupational and 
social impairment was not.  

The Veteran's main argument for a 100 percent rating prior to 
May 2, 2006, is that during that time period, he isolated 
himself socially from his family, had no friends, and was 
unable to maintain full-time employment due to his inability 
to deal with the public; however, such symptoms fall squarely 
within a 70 percent rating for PTSD (e.g., inability to 
establish and maintain effective relationships).  

The Veteran and his representative have also argued that his 
PTSD symptoms post-May 2, 2006 (the date from which he has 
been assigned a 100 percent schedular rating for his PTSD) 
are the same as they were in the period prior to that date 
(i.e., the appeal period).  In support of this argument, the 
Veteran submitted a May 2008 letter from J.W.W. stating that 
the Veteran's PTSD symptoms in 2004 were equally as severe as 
they have been since May 2006.  The Board has conducted a 
thorough review of the record and finds that it fails to show 
that the Veteran's pre-May 2, 2006 PTSD symptoms meet any of 
the criteria illustrative of a 100 percent rating.  The Board 
recognizes that the symptoms noted in the rating schedule are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Nevertheless, it is not shown that the Veteran's PTSD 
resulted in any of the specific examples listed including 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Further, the 
record as a whole does not otherwise reflect such 
symptomatology so as to conclude that the 100 percent 
schedular rating is appropriate.  Consequently, the criteria 
for a schedular 100 percent rating are neither met nor 
approximated for the appeal period prior to May 2, 2006, and 
such rating is not warranted.  

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected PTSD disability 
on the Veteran's functioning, including work functioning.  In 
general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the PTSD symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue and clearly reflect the 
currently-assigned rating.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

TDIU

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the determination of whether a Veteran is entitled to TDIU, 
including the effective date for that award, is part and 
parcel of the determination of the initial rating for that 
disability, such that the assignment of the proper effective 
date is governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(b)(2)(i), and not by 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2).  Accordingly, the question before 
the Board is essentially whether prior to May 22, 2006, and 
specifically to June 25, 2004, the Veteran met the legal 
requirements for TDIU and/or it was factually shown that due 
to his service-connected disabilities, he was precluded from 
engaging in substantially gainful employment.

VA will grant a total evaluation for compensation purposes 
based on employability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Prior to May 22, 2006, the Veteran's service-connected 
disabilities were PTSD, rated 70 percent; Type II diabetes 
mellitus, rated 20 percent; diabetic peripheral neuropathy of 
both upper extremities, rated 20 percent for each extremity; 
diabetic peripheral neuropathy of both lower extremities, 
rated 10 percent for each extremity; bilateral hearing loss, 
rated 0 percent; and tinnitus, rated 10 percent.  As the 
combined rating throughout (from June 25, 2004) was 60 
percent or higher, the schedular rating requirements for 
TDIU, under 38 C.F.R. § 4.16(a) was met throughout from June 
25, 2004.  However, to establish entitlement to TDIU, it must 
also be shown that, due to service-connected disabilities 
alone, the Veteran was unable to obtain or pursue 
substantially gainful employment.

The evidence shows that from June 25, 2004 to May 22, 2006 
(the current effective date of his TDIU award), the Veteran 
worked part-time at Menard's.  Both he and his representative 
argue that his PTSD prevented him from working full-time and 
that working 5-10 hours a week, one day a week, is not 
tantamount to substantially gainful employment, and should be 
considered marginal employment.

Under 38 C.F.R. § 4.16, marginal employment generally will be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration should be given 
to the nature of the employment and the reason for 
termination.  Id.  

Wage information from Menard's show that his total earnings 
for 2004 and $11,449.92 and for 2005 were $10,173.88.  
According to the U.S. Department of Commerce, Bureau of the 
Census, the poverty threshold for individuals under the age 
of 65 in 2004 and 2005 were $9,827 and $10,160, respectively.  
Although the Veteran's annual income for both 2004 and 2005 
exceeded the poverty threshold for those years, the Board 
notes that his annual income was not significantly above the 
poverty threshold.  Notably, in 2005, his annual income 
exceeded the poverty threshold by less than $15.  
Furthermore, at the March 2010 Travel Board hearing, the 
Veteran testified he was only able to maintain his employment 
for as long as he did because he worked in a protected 
environment; his testimony is considered forthright and 
credible.  Treatment reports during the pertinent timeframe 
show that PTSD was a consideration in the workplace.  As 
such, during the relevant period at issue, the Board finds 
that no more than marginal employment was held.  Accordingly, 
the Board has considered this claim on a "facts found" 
basis under 38 C.F.R. § 4.16 and given the totality of the 
evidence and with every reasonable doubt being resolved in 
the Veteran's favor, the Board concludes that a TDIU is in 
order as of June 25, 2004.  

Accordingly, the Board finds that the preponderance of the 
evidence, in the form of the wage information from the 
Veteran's former employer and his own March 2010 testimony, 
establishes that he has not been gainfully employed since 
June 25, 2004.  As he also met the schedular requirements for 
an award of TDIU from that date, the Board finds that he is 
entitled to an award of TDIU effective from June 25, 2004.


ORDER

A rating in excess of 70 percent for the Veteran's PTSD prior 
to May 2, 2006, is denied.

An earlier effective date of June 25, 2004, is granted for 
the Veteran's award of TDIU, subject to the regulations 
governing payment of monetary awards.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


